DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 8/13/2020. 


Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “wherein the particles are surrounded by a second polymer having a greater affinity to the particles than the first polymer to be connected each other, or arranged in a line along a dispersed phase of the second polymer.” The language “having a greater affinity to the particles than the first polymer to be connected each other, or arranged in a line along a dispersed phase of the second polymer” is considered indefinite because the language fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

	The recitation “to be connected each other” is indefinite because it is unknown what is connected to each other. Are the particles connected to each other, is the second polymer connected to the particles, or is there another meaning altogether?
	The recitation “or arranged in a line along a dispersed phase of the second polymer” is also indefinite. The use of the word “or” implies there is an alternative embodiment, however, it is unknown what “arranged in a line” is an alternative of? Is it an alternative to having the particles connected together? The claim is thereby considered indefinite and is rejected. Claims 2-24 are rejected as being dependent on a rejected base claim.
	Claim 4 recites “The biodegradable polymer composite” in line 1. There is insufficient antecedent basis for the limitation in the claim. For purposes of examination, claim 4 will be interpreted as “The polymer composite”. 
Claim Analysis
5.	Summary of Claim 1:
A polymer composite comprising 

a plurality of particles dispersed in a matrix of a first polymer, 

wherein the particles are surrounded by a second polymer having a greater affinity to the particles than the first polymer to be connected each other, or arranged in a line along a dispersed phase of the second polymer.

 
Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 7-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitinis, et al. (“Poly(lactic acid)/natural rubber/cellulose nanocrystal bionanocomposites Part I. Processing and morphology”, Carbohydrate Polymers, 96 (2013), 611-620) as listed on the IDS dated 8/13/2020. 
	Regarding claims 1, 7, 8, 15-16, Bitinis, et al. teach bionanocomposites where the nanofillers, the matrix or both come from bio-based, renewable resources, wherein the nanofillers are organoclays thereby reading on the plurality of particles dispersed in a matrix, wherein the matrix is poly(lactic acid) (PLA) thereby reading on the matrix of a first polymer, wherein the PLA is blended with a natural rubber thereby reading on the second polymer as required by the instant claim. Bitinis, et al. teach the organoclay has alkyl apolar chains that increase the affinity of the clay towards the NR domains thereby reading on the “the particles are surrounded by a second polymer having a greater affinity to the particles than the first polymer to be connected each other, or arranged in a line along a dispersed phase of the second polymer” as required by the instant claim (3.4. Morphology of the optimized bionanocomposites).
	Regarding claim 9, Bitnis et al. teach the ratio of PLA/NR is 90/10 wt% thereby reading on the claimed weight ratio (Introduction).
	 Regarding claim 10, Bitnis et al. teach the particle is present in an amount of 1-5 wt% (2.3 Processing of the bionanocomposites, Fig. 6, Fig. 8).

	Regarding claim 14, Bitnis et al. teach the particle diameter is from 5 and 10 nm (3.1.1. Unmodified cellulose nanocrystals) thereby reading on the claimed range.
	 
	 
	Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 2-6, 12-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bitinis, et al. (“Poly(lactic acid)/natural rubber/cellulose nanocrystal bionanocomposites Part I. Processing and morphology”, Carbohydrate Polymers, 96 (2013), 611-620) as listed on the IDS dated 8/13/2020. 
	Regarding claims 2-6, Bitinis, et al. teach the polymer composite according to claim 1. Regarding claims 12-13, Bitnis et al. teach the NR (natural rubber; second polymer) was fixed at 10 wt% and the particle loading varied from 1 to 5 wt% (2.3 Processing of the bionanocomposites) thereby reading on the weight ratio of particle to second polymer as required by the instant claim.
Bitinis, et al. are silent regarding the surface energy difference between the first polymer and the particle and the surface energy between the second polymer and the particle.  Bitnis et al. are further silent regarding the diameter of the dispersed phase and the viscosity ratio of the second polymer to the first polymer. Regarding claims 12-13, Bitnis et al. are silent whether the particles are isotropic or anistropic. 
The surface energy between the polymers and particle, the diameter of the dispersed phase, the viscosity ratio of the second polymer to the first polymer and the particle being isotropic/anisotropic are functions of the components and the composition. Bitnis et al. teach the same components forming the same composition comprising a plurality of particles dispersed in a matrix, wherein the matrix is poly(lactic acid) (PLA), wherein the PLA is blended with a natural rubber as set forth in the rejection above. Therefore, the surface energy between the PLA and NR and the particles, the diameter of the dispersed phase, the viscosity ratio of the second polymer to the first polymer and the isotropic/anisotropic property in the components and the composite of Bitnis et al. will be the same surface energy as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed .

Claim Rejections - 35 USC § 103
11.	Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bitinis, et al. (“Poly(lactic acid)/natural rubber/cellulose nanocrystal bionanocomposites Part I. Processing and morphology”, Carbohydrate Polymers, 96 (2013), 611-620) as listed on the IDS dated 8/13/2020 in view of Choy, et al. (WO 2016080789 A1; English Machine Translation incorporated herewith). 
Regarding claims 17-20, Bitinis, et al. teach the polymer composite according to claim 1. Bitnis et al. teach a nanocomposite blend prepared with montmorillonite modified with cations possessing two alkyl tallows (C15A) (Introduction).
Bitinis, et al. are silent regarding the anisotropic particle being a mixture of hydrophobic organic clay and hydrophilic natural clay. Bitnis et al. are further silent on the natural clay being composition of anionically charged aluminum or magnesium silicate layers, and cations of sodium ions or potassium ions filling between the anionically charged aluminum or magnesium layers. 
	Choy et al. teach organic nano-clay polymer composites comprising cationic or anionic clay having hydrophilicity, wherein the polymers have hydrophobicity (p. 6), wherein the nanoclay can be substituted with synthetic or natural layered aluminosilicates such as montmorillonite, hectorite, and saponite, wherein the aluminosilicate is negatively charged and to neutralize this negative charge there is a layered structure in which cations, that is Na+, are contained between the aluminosilicate layers (p. 7). Choy et al. offer the motivation of using the aluminosilicate layers nanoclay in a polymer composite due to its ability to offer flame retardant properties while increasing thermal stability and mechanical properties (p. 5). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the hydrophobic organic clay and hydrophilic natural clay with anionically charged aluminosilicate 
	Regarding claim 21, Choy et al. teach the alkylammonium ions having alkyl groups between 1 to 10 carbon atoms (claim 7).
	Regarding claim 22, Bitnis et al. teach the nanocomposite blend prepared with montmorillonite modified with cations possessing two alkyl tallows (Introduction).
	Regarding claims 23, Bitnis et al. in view of Choy et al. do not particularly teach the mixing weight ratio of organic clay to natural clay. 
	However, Choy et al. teach the the nanoclay offers improved flame retardant properties while increasing thermal stability and mechanical properties (p. 5). The amount of organic clay to natural clay will affect the resulting flame retardant and mechanical properties of the final product. Therefore, the amounts of organic clay to natural clay can be optimized to reach the desired thermal stability and mechanical properties via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 24, the calcium carbonate is an optional embodiment of claim 17. As such, the disclosure of Bitnis et al. in view of Choy et al. are considered to meet the claimed weight ratio as set forth above for claim 23.




Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763